Citation Nr: 0903547	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-27 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a spine disorder, 
to include as secondary to a neck disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to a neck disorder.

4.  Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to a neck disorder.

5.  Entitlement to service connection for a bilateral arm 
disorder, to include as secondary to a neck disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to November 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   

In September 2008, the veteran presented testimony before the 
undersigned acting Veterans Law Judge in St. Petersburg, 
Florida; a transcript of that hearing is of record.  

Additional evidence was received after the case had been 
certified to the Board by the agency of original jurisdiction 
(AOJ).  Although such evidence has not first been considered 
by the AOJ, the submission was accompanied by a waiver of 
referral to the AOJ.  38 C.F.R. § 20.1304 (2008).  
Consequently, a decision by the Board is not precluded.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In September 2008, the veteran testified that he applied for 
Social Security disability benefits in 1982 but his claim was 
apparently denied.  Efforts to obtain any records pertaining 
to that claim have not been accomplished, and neither the 
documentation nor the medical evidence used to arrive at a 
determination is of record.  VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  The Board notes that it has been resolved in 
various cases, essentially, that although SSA decisions are 
not controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the veteran in gathering such records.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak, supra; Masors 
v. Derwinski, 2 Vet. App. 181 (1992) and Brown v. Derwinski, 
2 Vet. App. 444 (1992).

Service treatment records are entirely silent as to any 
orthopedic trauma involving the veteran during his military 
service with the U.S. Navy.  However, at his hearing before 
the undersigned, he described falling and striking his 
"shoulder . . .  more towards the front of my hip" while 
hanging from the ship's bow to perform painting of the 
numbers on the front of his ship in November/December 1963.  
He has submitted a lay statement indicating that the 
individual was aware of the claimed incident and that he 
recalled that the veteran was sore for several weeks after 
that.  

Apart from the veteran's September 2008 hearing account, the 
record does not shed light on which, if any, of the veteran's 
body areas were involved.  Various diagnoses are of record to 
include carpal tunnel syndrome, lumbar osteoarthritis, 
cervical radicular syndrome, and multilevel degenerative 
changes.  The veteran has supplied several statements from 
medical personnel purporting to associate his current neck 
and shoulder pain and "[l]ate effects & degeneration created 
by the soft tissue trauma involved in the whiplash type 
effect of grabbing the tie-in line & then impacting the side 
of the [ship]."  See Statement from Dr. Seigler received in 
September 2004.  Dr. Erik Walker also associated the 
veteran's cervical disc disease and parasthesia to the 
claimed in service incident.  

A VA examination has not yet been afforded in this case.  
Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all decision 
regarding the claim for disability 
benefits and the medical records 
pertinent to the veteran's claim.  If 
medical evidence utilized in processing 
all such claims is not available, the 
fact should be entered in the claims 
folder.

All appropriate tests and studies (to 
include x-ray studies) should be 
accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and 
all clinical findings should be 
reported in detail.


The physician should set forth all 
examination findings, along with 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.





2.  The veteran should be scheduled for a 
VA orthopedic examination concerning his 
claimed cervical spine, foot, leg and arm 
disorders.  Any necessary tests and 
studies should be performed.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  

The physician should identify all 
disability(ies) affecting the veteran's 
cervical and lumbar spine, feet, leg 
and arms. With respect to each 
diagnosed disability, the physician 
should render an opinion as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or more 
probability) that such disability is 
medically related to in-service injury, 
as alleged.  If bilateral foot, leg 
and/or arm disorder(s) is/are 
diagnosed, the examiner should opine as 
to whether it is at least as likely as 
not that any current foot, leg and/or 
arm disorder(s) is caused or aggravated 
by the appellant's diagnosed (if any) 
neck injury residuals. 

In rendering the requested opinions, 
the examiner should specifically 
consider and discuss all evidence, 
include the service treatment records 
and post-service private treatment 
records.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record and readjudicate the issues on 
appeal.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




